763 So.2d 567 (2000)
Alberto ORTEGA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-1910.
District Court of Appeal of Florida, Third District.
August 9, 2000.
Alberto Ortega, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before SCHWARTZ, C.J., and GODERICH and SORONDO, JJ.
PER CURIAM.
The defendant moved for 3.800 relief on the basis of the invalidation of the 1995 sentencing guidelines by Heggs v. State, 759 So.2d 620, 622 (Fla.2000). The trial court denied the petition because
The defendant was not sentenced pursuant to the 1995 Guidelines, but rather, an agreed plea where a Statutory minimum mandatory sentence was waived.
Therefore, the defendant's sentence was not illegal pursuant to Heggs v. State[, 759 So.2d 620], 25 Fla. L. Weekly S137 (Fla. Feb. 17, 2000) and is hereby denied.
The decision is correct and is affirmed. Dunenas v. Moore, 762 So.2d 1007 (Fla. 3d DCA 2000), and cases cited.